      Case 1:10-cv-06950-AT-RWL Document 1008 Filed 04/24/20 Page 1 of 2



          TELEPHONE: 1-212-558-4000
                                                                    125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                 ______________________


                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                              April 24, 2020

Via ECF

The Honorable Analisa Torres,
    United States District Court for the
        Southern District of New York,
            500 Pearl Street,
                 New York, New York 10007-1312.

                Re:       Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                          No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Torres:
                 Defendants object to the National Employment Lawyers Association/New York’s
(“NELA/NY”) request for leave to file an amicus curiae brief (ECF No. 1007) in support of
Plaintiffs’ Objections (ECF No. 1007) to Judge Lehrburger’s March 26, 2020 Order (ECF
No. 983). Plaintiffs did not advise Defendants until yesterday afternoon—just seven days before
Defendants’ responses to Plaintiffs’ Objections are due—that NELA/NY would seek leave to file
an amicus brief, which NELA/NY then filed over Defendants’ objection. NELA/NY’s 18-page
brief is virtually the same length as the 20-page limit for objections to magistrate judges’ rulings
in Rule III.D of this Court’s Individual Practices.
               Respectfully, NELA/NY is not a “friend of the court,” but “more a ‘friend of the
plaintiff.” Hartford Fire Ins. Co v. Expeditors Int’l of Wash., Inc., 2012 WL 6200958, at *1 n.1
(S.D.N.Y. Dec. 11, 2012) (Forrest, J.) (denying leave to appear as amicus curiae where plaintiff’s
counsel firm had “close relationship” with board of proposed amicus). For example, Rachel
Geman, a partner at Lieff Cabraser Heimann & Bernstein in New York who has worked
extensively on this matter, “chairs NELA-NY’s amicus committee,” and presumably is in a
position to direct NELA/NY to file this brief. See Rachel Gamen, Lieff Cabraser Heimann &
Bernstein, https://www.lieffcabraser.com/attorneys/rachel-geman/ (last visited Apr. 24, 2020). A
number of other counsel for Plaintiffs similarly have roles at NELA/NY, 1 which cannot provide

1      Co-lead counsel for Plaintiffs—Kelly Dermody, a partner at Lieff Cabraser Heimann &
Bernstein, and Adam Klein, a partner at Outten & Golden—are “member[s] of the National
Employment Lawyers Association (NELA)” and Klein is a former member of “the Executive
Board of . . . NELA/NY from 2000 to 2006” and is “the former co-chair of the Class Action
      Case 1:10-cv-06950-AT-RWL Document 1008 Filed 04/24/20 Page 2 of 2



 The Honorable Analisa Torres                                                             -2-


“neutral assistance in analyzing the issues” before this Court as a result. Picard v. Grieff, 797 F.
Supp. 2d 451, 452 (S.D.N.Y. 2011) (Rakoff, J.) (denying leave).
                Because Plaintiffs’ and NELA/NY’s briefs collectively represent 38 pages of
briefing—in excess of this Court’s presumptive 20-page limit for objections and responses—in the
event the Court grants NELA/NY’s request for leave to file its brief, Defendants respectfully
request an extension of the page limit for their responses to 35 pages, so that they may fairly
respond to the arguments in both briefs. While agreeing that Defendants should have additional
pages of briefing to respond to NELA/NY’s brief, Plaintiffs will consent to only an 8-page separate
brief. Defendants believe that Plaintiffs’ proposal would (i) burden the Court with multiple briefs,
instead of just one brief responding to both Plaintiffs’ Objections and NELA/NY’s brief, and
(ii) allow Plaintiffs and their amicus to have 10 pages more briefing than Defendants.
                                                      Respectfully,

                                                      /s/ Robert J. Giuffra, Jr.
                                                      Robert J. Giuffra, Jr.
                                                      of Sullivan & Cromwell LLP




Committee of NELA.” See Jaffe v. Morgan Stanley & Co., No. C-06-3903, ECF No. 88 at 41,
119 (N.D. Cal. Oct. 22, 2007). Melissa Lardo Stewart, also an Outten & Golden partner on this
matter, is currently NELA/NY’s Secretary.                   See Who We Are, NELA/NY,
http://nelany.com/officer_list.php (last visited Apr. 24, 2020).
